           Case 2:18-cv-00971-GMN-GWF Document 11 Filed 10/04/18 Page 1 of 2



 1   RICHARD A. HARRIS, ESQ.
     Nevada State Bar No. 505
 2   JOSHUA HARRIS, ESQ.
     Nevada State Bar No. 9580
 3   RICHARD HARRIS LAW FIRM
     801 S FOURTH ST.
 4   LAS VEGAS NV 89101
     Ph: (702) 444-4392
 5   Fax: (702) 444-4455
     Email: josh@richardharrislaw.com
 6    Attorney for Plaintiff
 7
 8
 9                                UNITED STATES DISTRICT COURT
10                                       DISTRICT OF NEVADA
11
12
     JENAIL H. NEWTON,
13                                                         Case No. 2:18-cv-00971- GMN-GWF
            Plaintiff,
14                                                                 FIRST STIPULATION FOR
                                                                   EXTENSION OF TIME TO FILE
15                                                                 MOTION FOR REMAND
     vs.
16
     COMMISSIONER of Social Security
17
            Defendant.
18
19          Comes now Plaintiff, by and through her attorney, RICHARD HARRIS, ESQ., and
20   requests a FOURTEEN (14) calendar day extension of time, to file the MOTION TO FOR
21   REMAND, up to and including October 19, 2018.
22          Plaintiff’s current deadline to file the MOTION FOR REMAND is October 5, 2018.
23          The Appellate Attorney Writer had an electrical outage for the past several days impeding
24   her ability to work, thereby necessitating this extension request.
25          Via email on October 3, 2018 at 5:26 pm, opposing counsel expressed no objection to the
26   extension.
27
28   ///
           Case 2:18-cv-00971-GMN-GWF Document 11 Filed 10/04/18 Page 2 of 2



 1          It is therefore respectfully requested that Plaintiff be granted a FOURTEEN (14) calendar

 2   day

 3   extension of time to file the MOTION FOR REMAND up to and including

 4   October 19, 2018.

 5
 6    DATED this 4th day of October 2018.             DATED this 4th day of October 2018.
 7    /s/ Joshua Harris                               /s/ Tina Naicker
      JOSHUA HARRIS, ESQ.                             DAYLE ELIESON
 8    Nevada State Bar No. 9580                       United States Attorney
      Richard Harris Law Firm                         District of Nevada
 9    801 S Fourth St.                                TINA NAICKER, CSBN 252766
      Las Vegas NV 89101                              Special Assistant United States Attorney
10    Ph: (702) 444-4392                              160 Spear Street, Suite 800
      Fax: (702) 444-4455                             San Francisco, California 94105
11    Email: josh@richardharrislaw.com                Telephone: (415) 268-5611
      Attorney for Plaintiff                          Facsimile: (415) 744-0134
12                                                    E-Mail: Tina.Naicker@SSA.gov
13
14
15
                                                        IT IS SO ORDERED.
16
17
                                                        _______________________________
18                                                      United States Magistrate Judge
19                                                      DATED: 10-5-2018
20
21
22
23
24
25
26
27
28
